--------------------------------------------------------------------------------

EXHIBIT 10.1
 
SECOND AMENDMENT TO LEASE AGREEMENT


This SECOND AMENDMENT TO LEASE AGREEMENT (this “Second Amendment”) made as of
this 3rd day of January, 2013 ("Execution Date"), by and between TR STONE MANOR
CORP., a Delaware corporation (hereinafter called “Landlord”), and DISCOVERY
LABORATORIES, INC., a Delaware corporation (hereinafter called “Tenant”).


WHEREAS, Landlord's predecessor in interest, Stone Manor Corporate Center, L.P.
("SMCC") and Tenant entered into that certain Office Lease Agreement dated May
26, 2004 ("Original Lease"), as amended by that certain Addendum to Office Lease
Agreement between SMCC and Tenant dated of even date as the Original Lease
("Addendum"), as further amended by that certain Commencement Date Agreement
between SMCC and Tenant dated January 19, 2005 ("Commencement Date Agreement"),
as further amended by that certain First Amendment to Lease Agreement dated
April 12, 2007 between Landlord and Tenant (the "First Amendment", and
collectively with the Original Lease, the Addendum and the Commencement Date
Agreement, the "Lease"), under which Landlord demised to Tenant the premises
consisting of approximately 39,594 rentable square feet of office space on the
first and second floors (the “Premises") in the building commonly known as Stone
Manor Corporate Center, 2600 Kelly Road, in Doylestown and Warrington Townships,
Pennsylvania (the “Building"), all as more particularly set forth in the Lease,
for a Lease Term expiring February 28, 2013.


WHEREAS, Landlord and Tenant desire to extend the Lease Term and to amend
certain other provisions of the Lease, as more particularly set forth in this
Second Amendment.


NOW, THEREFORE, in consideration of the mutual agreements herein set forth, the
mutual agreements set forth in the Lease, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Landlord and Tenant have agreed, and hereby agree that the Lease is amended as
follows:


 
1.
Recitals Incorporated.  The Recitals set forth above are hereby incorporated by
this reference and shall be deemed terms and provisions hereof with the same
force and effect as if fully set forth in this Section 1.

 
 
2.
Defined Terms.  Capitalized terms which are not otherwise defined herein shall
be deemed to have the same meanings herein as are ascribed to such terms in the
Lease. All references herein to “Lease” shall be deemed to be references to the
Lease, as amended hereby.

 
 
3.
Term.  The Lease Term is hereby extended for a period of sixty (60) months such
that the Lease Term shall expire on February 28, 2018 (the "New Expiration
Date").  The period of the Lease Term commencing on March 1, 2013 (the "New
Commencement Date") and expiring on the New Expiration Date shall sometimes be
hereinafter referred to as the "Additional Term".  The Lease Term and the
Additional Term are sometimes hereinafter referred to collectively as the "Lease
Term".

 
 
1

--------------------------------------------------------------------------------

 
 
 
4.
Base Rental.  Commencing on October 1, 2012 and continuing during the Additional
Term, Base Rental due under the Lease shall be the amounts set forth in the
following schedule, which shall be payable in accordance with the provisions of
the Lease:

 
Period
 
Base Rental
(annual)
   
Monthly Installments
of Base Rental
 
October 1, 2012 - September 30, 2013
  $ 851,271.00     $ 70,939.25  
October 1, 2013 - September 30, 2014
  $ 871,068.00     $ 72,589.00  
October 1, 2014 - September 30, 2015
  $ 890,865.00     $ 74,238.75  
October 1, 2015 - September 30, 2016
  $ 910,662.00     $ 75,888.50  
October 1, 2016 - September 30, 2017
  $ 930,459.00     $ 77,538.25  
October 1, 2017 - February 28, 2018
  $ 950,256.00     $ 79,188.00  

 
Landlord and Tenant acknowledge and agree that (i) the Base Rental schedule set
forth above provides for a lesser amount of Base Rental for the period of
October 1, 2012 through February 28, 2013 than the Base Rental for the period of
October 1, 2012 through February 28, 2013 as set forth in Section 4 of the First
Amendment, (ii) as the period of Monthly Installment of Base Rental set forth
above commences on October 1, 2012, Tenant has actually paid an excess amount of
such Monthly Installments for the months of October, November and December,
2012, and (iii) after the Execution Date, Landlord shall credit the amount of
such excess amount of Monthly Installments of Base Rental paid by Tenant for
said three (3) months (being the amount of $14,022.88 per month for each of said
3 months) against future Monthly Installments of Base Rental thereafter becoming
due and payable hereunder.


 
5.
Operating Expenses.

 
 
(a)
During the Lease Term, Tenant shall continue to pay, as rent, the amounts and
charges provided in Section 6 of the Original Lease, as amended by Section 7 of
the Addendum, with respect to Tenant's Building Proportionate Share and Tenant's
Site Proportionate Share, as the case may be, of the Operating Expenses,
together with all other amounts and charges payable by Tenant to Landlord under
the Lease, except that commencing on October 1, 2012, the Base Year shall be
changed to 2013.

 
 
(b)
Notwithstanding anything set forth herein to the contrary, commencing as of
January 1, 2014 and continuing thereafter during the Lease Term, in connection
with determining the amount of Tenant's Building Proportionate Share and
Tenant's Site Proportionate Share, as the case may be, of Operating Expenses,
the Operating Expenses shall not be deemed to have increased in any year by more
than four percent (4%) of actual Operating Expenses for the immediately
preceding year, on a cumulative basis (i.e., to the extent that any portion of
the cap is unused in a particular year, such unused portion, together with any
unused portions from prior years shall be carried forward and added to the 4%
cap in the following year), exclusive of Excluded Items.  "Excluded Items" means
capital amortization, removal of snow and ice, utility costs, insurance premiums
and taxes.  The aforesaid Excluded Items shall be deducted before the cap is
applied to the determination of Tenant's Building Proportionate Share and
Tenant's Site Proportionate Share, as the case may be, of increases for
Operating Expenses and Tenant shall pay its actual Building Proportionate Share
and Tenant's Site Proportionate Share, as the case may be, of increases for
Operating Expenses for each year for all such Excluded Items.  Notwithstanding
anything to the contrary, Landlord may not recover more than 100% of the
Tenant's Building Proportionate Share and Tenant's Site Proportionate Share of
Operating Expenses from Tenant in any calendar year, subject to adjustment as
provided in Paragraph 6.8 of the Original Lease.

 
 
2

--------------------------------------------------------------------------------

 
 
 
(c)
Paragraph 6, Operating Expenses, of the Original Lease is amended as follows:

 
 
(i)
Paragraph 6.3 thereof is amended (x) to delete the phrase "For each calendar
year after the Base Year" set forth in line 1 thereof and to substitute in lieu
thereof the phrase "For each calendar year of the Additional Term, including the
Base Year of 2013," and (y) to add at the end of said subparagraph the
following: ", provided that Landlord's right to adjust any such Statement or
correct any mistakes contained in any such Statement shall expire as of the date
of the issuance by Landlord to Tenant of the Expense Statement for the following
calendar year."



 
(ii)
Paragraph 6.7 thereof is amended (x) to delete "30 days" set forth in lines 2
and 6 thereof and to substitute in lieu thereof "90 days", (y) to delete the
sentence in line 9 thereof "The cost of such audit will be borne solely by
Tenant." and to substitute the following sentence in lieu thereof:  "If the
audit determines that the aggregate amount of Tenant’s Building Proportionate
Share or Tenant's Site Proportionate Share of Operating Expenses was overstated
in the Expense Statement by more than five percent (5%), then, in addition to
any overpayment found to be due to Tenant, Landlord shall reimburse Tenant for
an additional amount equal to the reasonable cost of such audit, such cost not
to exceed Five Thousand Dollars ($5,000.00).", and (z) to add at the end of said
subparagraph the following:   "Landlord's books and records shall be made
available to Tenant at the offices of the property manager for the Building,
which are presently located in Wayne, Pennsylvania."

 
 
3

--------------------------------------------------------------------------------

 
 
 
6.
Security Deposit.  Section 6 of the Addendum and Section 5 of the First
Amendment are hereby amended such that, on or before February 27, 2013, Tenant
shall arrange for the expiration date of the Letter of Credit to be extended to
April 28, 2018 and shall deliver to Landlord an amendment to the Letter of
Credit reflecting such extension, without changing any of the other provisions
thereof, including Landlord's ability to draw on the Letter of Credit.  Further,
notwithstanding anything contained in Section 6 of the Addendum and Section 5 of
the First Amendment to the contrary, provided no Event of Default has occurred
and is continuing, and there is no existing circumstance with which the passage
of time or the giving of notice, or both, would give rise to an Event of
Default, Tenant may reduce the Letter of Credit to:  (i) $325,000.00 effective
October 1, 2013; and $225,000.00 effective October 1, 2014 by:  (a) delivering
to Landlord either cash or a substitute letter of credit in the applicable
reduced amount: (b) modifying the Letter of Credit to the reduced amount without
changing any of the other provisions thereof, including Landlord's ability to
draw on the Letter of Credit; or (c) otherwise reducing the Letter of Credit in
a manner mutually acceptable to both Landlord and Tenant.

 
 
7.
Condition of the Premises.  Tenant is in possession of the Premises and except
as otherwise set forth in the Lease and stated herein, Tenant accepts the same
"as is" without any representations or warranties of any kind, subject to
conditions that are the responsibility of the Landlord to repair or maintain
pursuant to the express provisions of the Lease, as revised herein.  Paragraph
7.1(b) of the Original Lease is amended to delete the phrase "at such
temperatures and in such amounts as are considered by Landlord to be standard"
and substituting in lieu thereof the following "Landlord shall supply and
maintain heat and air conditioning ("HVAC") at such temperature and in such
amounts as are found in comparable Class A office buildings in the suburban
Philadelphia area, including Landlord supplying and maintaining an HVAC system
for normal general office use, including adequate HVAC throughout the Premises
during Normal Business Hours meeting the minimum following standard:  outdoor
summer 95db/76wb; indoor summer 75db/50RH; outdoor winter 10°/indoor winter
72°."  No agreement of Landlord to alter, remodel, redecorate, repair or improve
the Premises, or the Building, or to provide Tenant with any credit or allowance
for the same, and no representation regarding the condition of the Premises or
the Building have been made by or on behalf of Landlord or relied upon by
Tenant, except as otherwise expressly provided herein and with respect to
Landlord's Work and the Tenant's Work described in Section 9 below.

 
 
8.
Removal and Restoration Obligations.  Notwithstanding anything to the contrary
contained in the Lease, as amended by this Second Amendment, Tenant's removal
and restoration obligations described in Section 11.4 of the Original Lease are
of no further force or effect and Tenant shall have no removal or restoration
obligations under the Lease, except that Tenant shall remove from the Premises
movable equipment, trade fixtures or furniture owned or leased by Tenant at the
expiration or earlier termination of the Lease Term.

 
 
9.
Landlord's Work; Tenant's Work.

 
 
(a)
Landlord, at Landlord’s sole cost and expense, shall repaint and recarpet such
areas in the office portion of the Premises as designated by Tenant in
accordance with the finish selections and completion schedule mutually approved
by Landlord and by Tenant, using new materials, of an equivalent grade and
quality to the existing carpeting ("Landlord's Work").  Landlord's Work shall be
performed after 6:00 p.m. on weekdays and at any time on a weekend or holiday.

 
 
4

--------------------------------------------------------------------------------

 
 
 
(b)
Tenant may construct and request Landlord's Contribution for those certain
improvements to the Premises, described as the Tenant's Work in the Work Letter,
attached hereto as Exhibit A and by this reference made a part hereof, in
accordance with the Plans if applicable (as referenced in the Work Letter), and
all of Tenant's Work shall be done in a good and workmanlike manner.  Tenant's
Work shall be completed at Tenant's cost and expense, subject to Landlord's
Contribution (as defined in the Work Letter).

 
 
10.
Parking.  Notwithstanding any provisions of Paragraph 12 of the Original Lease,
Landlord shall provide Tenant with the right to use unassigned parking spaces in
the areas of the Building designated for parking at a ratio of 4.3 spaces per
1,000 rentable square feet of the Premises.

 
 
11.
Right of First Offer.   Section 5(b) of the Addendum is hereby amended to delete
therefrom the word "excluding" in the phrase "(excluding any tenant allowances
and other concessions given to new tenants)", which appears in lines 10 and 11
thereof and to substitute in lieu thereof the word "including".

 
 
12.
Assignment and Subletting.  Paragraph 15.1 of the Original Lease is amended to
delete subsections (vi), (vii), (viii) and (ix) therefrom and to substitute in
lieu thereof the following:  “(vi), except as provided in subsection (viii)
below, the proposed assignee or subtenant is not a tenant in the Building or the
Project, or the subtenant or assignee of any such tenant; (vii) the proposed
assignee or subtenant is a tenant in the Building or the Project or the
subtenant or assignee of any such tenant, but Landlord does not have space
available to lease to such party to accommodate such party; (viii) the proposed
assignee or subtenant is not a person or entity with whom Landlord or its agent
is then negotiating or to or from whom Landlord or its agent has given or
received a written proposal within the past six (6) months regarding a lease of
space in the Building or Project, and Landlord has such space available to
accommodate such party; (ix) Tenant does not advertise its space for less than
that being offered by Landlord for space in the Building or the Project; and (x)
the proposed assignee or sublessee is not a government entity.”

 
 
13.
Subordination.  Pursuant to Paragraph 26.5 of the Original Lease, Landlord
agrees to use its best efforts to obtain an amendment or supplement to the Lease
Subordination, Nondisturbance and Attornment Agreement dated the 26th day of
March, 2006 (“Subordination Agreement”), extending or reaffirming that the
Subordination Agreement includes the Additional Term.

 
 
5

--------------------------------------------------------------------------------

 
 
 
14.
Signage.

 
 
(a)
In addition to Paragraph 9 of the Original Lease, Tenant may, as approved in
writing by Landlord, such approval not to be unreasonably withheld or delayed,
as to location, design, size, color, illumination, etc., erect exterior Building
signage in accordance with Doylestown and Warrington Townships, as applicable,
requirements (the "Exterior Signage").  All costs of the Exterior Signage
(including the costs of securing any necessary permits, fabrication,
installation, maintenance and removal thereof) shall be borne solely by Tenant.
It shall be Tenant’s sole responsibility to secure any necessary permits or
other township or governmental approvals with respect to the Exterior
Signage.  Upon the expiration or earlier termination of the Lease Term, Tenant
shall be responsible, at its sole cost, to remove the Exterior Signage and to
repair any damage to the Building caused by the installation or removal of the
Exterior Signage.

 
 
(b)
Upon Landlord’s receipt of Tenant’s notice to pursue proposed signage as set
forth in Paragraph 15(a) above, Landlord shall notify the third floor tenant of
the Building (“Charon Planning”) of Tenant’s intended signage and intended
installation (“Charon Planning Notification Date”).

 
Tenant acknowledges that the notification of Tenant’s pursuit of Exterior
Signage may result in Charon Planning requesting exterior signage. In the event
that during the thirty (30) day period following the “Charon Planning
Notification Date”, Charon Planning requests exterior signage, Landlord in its
sole discretion shall have the right to grant such request for Charon Planning
exterior signage (the "Other Signage").  If during such thirty (30) day period
Landlord grants Charon Planning the right to Other Signage, then Tenant shall be
responsible, at its sole cost, for the following costs of the Other Signage
(fabrication, installation, maintenance and the costs of any necessary
permits).  It shall be Tenant’s sole responsibility to secure any necessary
permits or other township or governmental approvals with respect to the Other
Signage.  Tenant’s right to install Exterior Signage is contingent upon approval
of the Other Signage.
 
 
(c)
In the event that, during the Lease Term, including any Optional Extension Term,
the square footage occupied by the Tenant is reduced below the square footage of
the Premises Tenant shall no longer have the right to the Exterior Signage
provided herein and Tenant shall thereafter promptly remove the Exterior Signage
to the extent previously installed. Tenant shall have the right, with Landlord
approval, to remove the Other Signage if Charon Planning fails to occupy the
entire third floor of the Building.

 
 
6

--------------------------------------------------------------------------------

 
 
 
15.
Hazardous Materials. Paragraph 34 of the Original Lease is revised by adding the
following: "34.4 Landlord shall indemnify, defend and hold harmless Tenant, its
directors, officers, employees and agents against any and all claims, demands,
or causes of action that are asserted by a governmental entity and arise from
the presence of Hazardous Materials in, on, or about the Project that were
introduced, brought into or released by Landlord, its employees or agents on or
after the Execution Date. The foregoing indemnification shall survive the
expiration or earlier termination of the Lease.

 
 
16.
Notices.  Notwithstanding anything to the contrary contained in the Lease, all
notices under this Lease shall be in writing and shall be deemed duly given by
either (i) certified mail, return receipt requested, (ii) by a nationally
recognized express mail service or (iii) by confirmed fax, provided a copy is
sent by one of the methods described in (i) or (ii), addressed to the parties at
the following addresses:

 
To Landlord:
TR Stone Manor Corp.
 
c/o Cornerstone Real Estate Advisers, LLC
 
180 Glastonbury Blvd., Suite 200
 
Glastonbury, CT 06033
 
Attention: Asset Manager
   
with a copy to:
   
Holland & Knight LLP
 
131 South Dearborn Street
 
30th Floor
 
Chicago, IL 60603
 
Attention:  James T. Mayer
   
To Tenant:
Discovery Laboratories, Inc.
 
2600 Kelly Road
 
Suite 100
 
Warrington, PA 18976-3622
 
Attention:  General Counsel
   
with a copy to:
   
Benner and Wild
 
174 W. State Street
 
Doylestown, PA 18901
 
Attention:  Edward M. Wild



 
17.
Extension Option.  Tenant acknowledges and agrees that the Extension Option as
set forth in Section 8 of the Addendum, as amended by Section 10 of the First
Amendment, is hereby deleted in its entirety and is of no further force or
effect and the following is substituted in lieu thereof:

 
 
7

--------------------------------------------------------------------------------

 
 
“(a)           Provided that an Event of Default has not occurred and is
continuing, Tenant shall have the right, at Tenant's option, to further extend
the Lease Term for one (1) additional period of five (5) years (such additional
period being herein referred to as the "Optional Extension Term").  Such option
to extend (the "Option to Extend") shall be exercised by Tenant giving written
notice of the exercise thereof to Landlord not less than fifteen (15) months
before the New Expiration Date of the Lease Term.  The Optional Extension Term
shall be upon the same terms, covenants, and conditions as set forth in the
Lease with respect to the Lease Term, except that (a) Landlord shall have no
obligation whatsoever to alter, improve or remodel the Premises; (b) the Base
Rental and Tenant's Building Proportionate Share and Tenant's Site Proportionate
Share of Operating Expenses, payable during the Optional Extension Term, if
exercised, shall equal then-prevailing Fair Market Rental Rate for the Premises,
as defined below, and (c) Tenant’s Base Year shall be changed to the then
current calendar year.  At any time within the period of fifteen (15) months to
seventeen (17) months prior to the New Expiration Date of the Lease Term, Tenant
may request in writing that Landlord provide Tenant with its determination of
the Fair Market Rental Rate for the Premises which shall apply during the
Optional Extension Term and Landlord shall furnish same in writing to Tenant
within twenty (20) days after such request.
 
(b)           For purposes of this Section, the term "Fair Market Rental Rate"
shall mean the fair rental (including concessions), as of the date for which
such Fair Market Rental Rate is being calculated, per annum per rentable square
foot for comparable space for a comparable term, by reference to comparable
space with a comparable use in the Building, and in other buildings comparable
to the Building in quality and location (but excluding those leases where the
tenant has an equity interest in the property), where the landlord has had a
reasonable time to locate a tenant who rents with the knowledge of the uses to
which the Premises can be adapted, and neither landlord nor the prospective
tenant is under any compulsion to rent.  The Fair Market Rental Rate shall take
into account and reflect the rental rates for new tenancies of similar quality
properties and size.
 
(c)           Tenant shall have twenty (20) days ("Tenant’s Review Period")
after receipt of Landlord’s notice of the Fair Market Rental Rate within which
to accept such rental or to object thereto in writing.  In the event Tenant
fails to accept or reject Landlord’s determination of the Fair Market Rental
Rate in writing prior to the expiration of Tenant's Review Period, Tenant shall
be deemed to have accepted Landlord's determination and it shall be binding on
Tenant.  In the event that Tenant objects to Landlord's determination of the
Fair Market Rental Rate in writing during Tenant's Review Period, Landlord and
Tenant shall attempt to agree upon such Fair Market Rental Rate using their good
faith efforts.  If Landlord and Tenant fail to reach agreement within fifteen
(15) days following the expiration of Tenant’s Review Period (the "Outside
Agreement Date"), then Landlord and Tenant shall each deliver to the other
within five (5) business days of the Outside Agreement Date via personal
delivery or overnight messenger service their respective final written
determinations of the Fair Market Rental Rate (each determination respectively,
"Landlord's Determination" and "Tenant's Determination", and together, the
"Determinations").  If Landlord and Tenant do not mutually agree upon the Fair
Market Rental Rate within three (3) business days of the delivery of the
Determinations, then, Tenant shall have the right to rescind its option to
extend within two (2) business days thereafter or the Fair Market Rental Rate
shall be submitted to arbitration and determined as follows, each party being
bound by its determination and Landlord's Determination and Tenant's
Determination establishing the only two choices available to the Appraisal Panel
(as hereinafter defined).
 
 
8

--------------------------------------------------------------------------------

 
 
(d)           Within ten (10) days after the parties deliver the Determinations,
the parties shall each appoint an arbitrator who shall be (A) a licensed
Pennsylvania real estate broker with at least ten (10) years' experience in
leasing commercial office space in buildings similar to the Building in quality
and location immediately prior to his or her appointment and (B) familiar with
the rentals then being charged in the Building and in the comparable
buildings.  Landlord and Tenant may each appoint the real estate brokers who
assisted in shaping Landlord's Determination and Tenant's Determination,
respectively, as their respective arbitrators.  If either Landlord or Tenant
fails to appoint an arbitrator within the ten (10) day period, the Fair Market
Rental Rate for the Optional Extension Term shall be deemed to be the
Determination of the party who properly selected an arbitrator.  Within ten (10)
days following their appointment, the two arbitrators so selected shall appoint
a third, similarly qualified, independent arbitrator who has not had any prior
business relationship with either party (the "Independent Arbitrator").  If an
Independent Arbitrator has not been so selected by the end of such ten (10) day
period, then either party, on behalf of both, may request such appointment by
the local office of the Pennsylvania Association of Realtors or the American
Arbitration Association (or any successor thereto).  Within three (3) business
days after the appointment of the Independent Arbitrator, Landlord and Tenant
shall submit copies of Landlord’s Determination and Tenant’s Determination to
the three arbitrators (the "Appraisal Panel").  Within ten (10) days of receipt
of the Determinations, the Appraisal Panel shall meet to review the
Determinations.  Within ten (10) days following their meeting, the Appraisal
Panel, by majority vote, shall select either Landlord’s Determination or
Tenant’s Determination of Fair Market Rental Rate for the Optional Extension
Term, shall have no right to propose a middle ground or to modify either of the
two proposals or the provisions of the Lease, and the Appraisal Panel shall
render such decision by written notice given to Landlord and Tenant within such
ten (10) day period.  The decision of the Appraisal Panel shall be final and
binding upon the parties, and may be enforced in accordance with the provisions
of the law of the State of Pennsylvania.  In the event of the failure, refusal
or inability of any member of the Appraisal Panel to act, a successor shall be
appointed in the manner that applied to the selection of the member being
replaced.  The party whose determination was not selected by the Appraisal Panel
shall pay all of the fees and expenses of the arbitrators designated by each
party and the fees and expenses of the Independent Arbitrator (excluding
attorneys’ fees and similar expenses of the parties which shall be borne
separately by each of the parties).
 
 
9

--------------------------------------------------------------------------------

 
 
(e)           Should the Lease Term be extended hereunder, Tenant shall, if
required by Landlord, execute an amendment modifying the Lease within twenty
(20) days after Landlord presents same to Tenant, which agreement shall set
forth the Monthly Base Rental for the Optional Extension Term and the other
economic terms and provisions in effect during the Optional Extension
Term.  Should Tenant fail to execute the amendment (which amendment accurately
sets forth the economic terms and provisions in effect during the Optional
Extension Term) within twenty (20) days after presentation of same by Landlord,
time being of the essence, Tenant's right to extend the Lease Term shall, at
Landlord's sole option, terminate, and Landlord shall be permitted to lease such
space to any other person or entity upon whatever terms and conditions are
acceptable to Landlord in its sole discretion.
 
 
18.
Broker.  Landlord and Tenant represent and warrant to each other that they have
had no dealings with any real estate broker, finder or other person entitled to
compensation for services rendered in connection with the negotiation or
execution of this Second Amendment other than CB Richard Ellis, Inc.,
representing Landlord (the "Landlord's Broker") and UGL Services Equis
Operations Co. representing Tenant ("Tenant's Broker" and together with
Landlord's Broker, the "Brokers").  Landlord and Tenant each agree to defend,
indemnify and hold harmless the other from and against any claim for broker's or
finder's fees or commissions made by any entity, other than the Brokers,
asserting such claim by, through or under it.  Landlord shall be responsible to
pay a commission to the Brokers pursuant to a separate agreement.

 
 
19.
Counterparts.  This Second Amendment may be executed in counterparts, each of
which shall constitute an original, and all of which, when taken together, shall
constitute one and the same instrument.

 
 
20.
Time is of the Essence.  Time is of the essence for this Second Amendment and
the Lease and each provision hereof and thereof.

 
 
21.
Submission of Second Amendment.  Submission of this instrument for examination
shall not bind Landlord and no duty or obligation on Landlord shall arise under
this instrument until this instrument is signed and delivered by Landlord and
Tenant.

 
 
22.
Entire Agreement.  This Second Amendment and the Lease contain the entire
agreement between Landlord and Tenant with respect to Tenant’s leasing of the
Premises.  Except for the Lease and this Second Amendment, no prior agreements
or understandings with respect to the Premises shall be valid or of any force or
effect.

 
 
10

--------------------------------------------------------------------------------

 
 
 
23.
Severability.  If any provision of this Second Amendment or the application
thereof to any person or circumstance is or shall be deemed illegal, invalid or
unenforceable, the remaining provisions hereof shall remain in full force and
effect and this Second Amendment shall be interpreted as if such illegal,
invalid or unenforceable provision did not exist herein.

 
 
24.
Lease In Full Force and Effect.  Except as modified by this Second Amendment,
all of the terms, conditions, agreements, covenants, representations, warranties
and indemnities contained in the Lease remain in full force and effect.  In the
event of any conflict between the terms and conditions of this Second Amendment
and the terms and conditions of the Lease, the terms and conditions of this
Second Amendment shall prevail.

 
 
25.
Successors and Assigns.  This Second Amendment is binding upon and shall inure
to the benefit of the parties hereto and their respective heirs, legal
representatives, successors and assigns.

 
 
26.
Integration of the Second Amendment and the Lease.  This Second Amendment and
the Lease shall be deemed to be, for all purposes, one instrument.  In the event
of any conflict between the terms and provisions of this Second Amendment and
the terms and provisions of the Lease, the terms and provisions of this Second
Amendment shall, in all instances, control and prevail.

 
 
27.
Patriot Act.  Landlord and Tenant represent and warrant that they are not
acting, directly or indirectly, for or on behalf of any person, group, entity,
or nation named by the United States Treasury Department as a Specially
Designated National and Blocked Person, or for or on behalf of any person,
group, entity, or nation designated in Presidential Executive Order 13224 as a
person who commits, threatens to commit, or supports terrorism; and that they
are not engaged in this transaction directly or indirectly on behalf of, or
facilitating this transaction directly or indirectly on behalf of, any such
person, group, entity, or nation.  Each party hereby agrees to defend,
indemnify, and hold harmless the other party from and against any and all
claims, damages, losses, risks, liabilities, and expenses (including reasonable
attorneys’ fees and costs) arising from or related to any breach of the
foregoing representation and warranty.

 
 
11

--------------------------------------------------------------------------------

 
 
 
28.
Exculpation.  It is understood and agreed expressly by and between the parties
hereto, anything herein to the contrary notwithstanding, that each and all of
the representations, warranties, covenants, undertakings and agreements made
herein or in the Lease on the part of Landlord, while in form purporting to be
the representations, warranties, covenants, undertakings and agreements of
Landlord, are nevertheless each and every one of them made and intended, not as
personal representations, warranties, covenants, undertakings and agreements by
Landlord or for the purpose or with the intention of binding Landlord
personally, but are made and intended for the purpose only of subjecting
Landlord's interest in (i) the Building, (ii) the Premises and (iii) the
building located at 2700 Kelly Road, in Doylestown and Warrington Townships,
Pennsylvania (the "2700 Building") to the terms of this Second Amendment and the
Lease and for no other purpose whatsoever, and in case of default hereunder by
Landlord, Tenant shall look solely to the interests of Landlord in the Building
and the 2700 Building; that Landlord shall have no personal liability whatsoever
to pay any indebtedness accruing hereunder or to perform any covenant, either
express or implied, contained herein; and that no personal liability or personal
responsibility of any sort is assumed by, nor shall at any time be asserted or
enforceable against, said Landlord, individually or personally, on account of
any representation, warranty, covenant, undertaking or agreement of Landlord in
this Second Amendment or the Lease contained, either express or implied, all
such personal liability, if any, being expressly waived and released by Tenant
and by all persons claiming by, through or under Tenant.

 
[SIGNATURE PAGE FOLLOWS]
 
 
12

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Landlord and Tenant have executed this Second Amendment as
of the day and year first above written.
 

WITNESS:   LANDLORD:               TR STONE MANOR CORP.,       a Delaware
corporation           By: /s/ Karen Boyce   By: /s/ Christopher Cassella        
Name: Christopher Cassella   Name: Karen Boyce   Its: Assistant Vice President  

 

WITNESS:  
TENANT:
             
DISCOVERY LABORATORIES, INC.,
     
a Delaware corporation
          By: /s/ Kathleen Fitzgibbon   By: /s/ John Tattory         Name:
John Tattory
  Name:
Kathleen Fitzgibbon
  Its:
VP, Finance & Controller
 

 
 
13

--------------------------------------------------------------------------------

 
 
EXHIBIT A


WORK LETTER


It is the intent of this Work Letter that Tenant shall be permitted freedom in
the design and layout of the Premises, consistent with all applicable building
and environmental codes and requirements of law, including without limitation
the Americans with Disabilities Act, and with sound architectural and
construction practice in first-class office buildings, provided that neither the
design nor the implementation of the Tenant's Work shall cause any interference
to the operation of the Building's HVAC, mechanical, plumbing, life safety,
electrical or other systems or to other Building operations or functions, nor
shall they increase the maintenance or utility charges for operating the
Building, except as otherwise expressly provided herein.  Capitalized terms used
herein, unless otherwise defined in this Work Letter, shall have the respective
meanings assigned to them in the Lease or the Second Amendment, as the case may
be.
 
For and in consideration of the Second Amendment and the mutual covenants
contained herein and in the Lease, Landlord and Tenant hereby agree as follows:
 
1.           Tenant's Work.  Subject to the Landlord's Contribution (described
in Paragraph 8 hereof), Tenant, at its cost and expense, may perform or cause to
be performed certain work in the Premises, to be designated by Tenant for
general tenant improvements to the Premises including additions/changes to the
work stations located in the Premises as Tenant shall elect (the "Tenant's
Work").  To the extent that Tenant's Work affects the mechanical, electrical,
plumbing HVAC, life safety or other systems of the Building or the exterior or
structure of the Building or requires a permit from a governmental authority,
Tenant shall (i) notify Landlord of Tenant's Contractors as described in
Paragraph 1 below and (ii) identify Tenant’s Work on Plans, as defined in
Paragraph 2(c) hereof, submitted to Landlord in accordance with the provisions
of this Work Letter.  Tenant's Work shall be constructed in a good and
workmanlike fashion, in accordance with the requirements set forth herein and in
compliance with all applicable laws, ordinances, rules and other governmental
requirements.  Tenant shall commence the construction of Tenant's Work promptly
following completion of the preconstruction activities provided for in Paragraph
3 below and shall diligently proceed with all such construction.  Tenant shall
coordinate Tenant's Work so as avoid unreasonable interference with any other
work being performed by or on behalf of Landlord and other tenants at the
Building, except as otherwise expressly set forth herein.
 
2.           Pre-Approved Activities.
 
(a)         Prior to Tenant commencing Tenant's Work to the extent required by
Paragraph 1, Tenant shall submit the following information and items to Landlord
for Landlord's review and approval:
 
(i)             the names and addresses of Tenant's contractors (and the
contractors' subcontractors), including any architects and engineers, to be
engaged by Tenant for the Tenant's Work ("Tenant's Contractors"), which have
already been submitted to and approved by Landlord; and
 
 
A - 1

--------------------------------------------------------------------------------

 
 
(ii)            the Plans for the Tenant's Work, which Plans have been approved
by Landlord in accordance with Paragraph 3(c) below.


(b)         Tenant shall update such information and items by providing written
notice to Landlord of any changes.
 
(c)         As used herein, the term "Plans" shall mean (i) the plans and
specifications prepared by Tenant or its architect to the extent required as
described in Paragraph 1 as such plans and specifications may be revised from
time to time in accordance with Paragraph 5 below.  When the Plans have been
approved by Landlord, such approval by Landlord shall in no way be deemed to be
a representation or warranty of Landlord that such Plans are adequate for any
use or comply with any applicable laws, ordinances or regulations or other
governmental requirements; or be deemed to be an acceptance or approval of any
element therein contained which is in violation of any applicable laws,
ordinances, regulations or other governmental requirements.
 
3.           Pre-Construction Activities.
 
(a)           No Tenant's Work shall be undertaken or commenced by Tenant in the
Premises until:
 
(i)             all necessary building permits, governmental approvals, permits
and licenses have been obtained by Tenant, at Tenant's sole cost and expense;
and


(ii)            all required insurance coverages have been obtained by Tenant,
but failure of Landlord to receive evidence of such coverage upon commencement
of the Tenant's Work shall not waive Tenant's obligations to obtain such
coverages.


4.           Charges and Fees.  Subject to Paragraph 8 below, Tenant shall be
responsible for all costs and expenses attributable to the Tenant's
Work.  Notwithstanding the foregoing, Tenant shall not be responsible for any
costs or expenses related to Landlord's review and approval of the Plans or
Landlord's supervision of Tenant's Work, nor shall Tenant be required to furnish
any additional security.
 
5.           Change Orders.
 
(a)           All changes to the final Plans (to the extent required hereunder)
requested by Tenant must be submitted to Landlord in writing within a reasonable
time after Tenant or Tenant's Contractor makes or receives changes to such
Plans, regardless of whether or not such changes are subject to Landlord's prior
approval.  Material Changes (hereinafter defined) to the Plans must be approved
by Landlord in writing in advance of the implementation of such changes as part
of the Tenant's Work.  Landlord's consent to such Material Changes is not to be
unreasonably withheld or delayed.
 
(b)           Material Changes are defined as those changes to the Plans which
either:
 
 
A - 2

--------------------------------------------------------------------------------

 
 
(i)             affect the mechanical, electrical, plumbing, HVAC, life safety
or other systems of the Building;
 
(ii)            alter or affect the exterior or the structure of the Building;
or
 
(iii)           alterations or additions which cost in excess of $10,000.00.
 
(c)           Delays caused by Tenant-initiated change orders, including,
without limitation, any stoppage of Tenant's Work during the change order review
process, are solely the responsibility of Tenant and shall cause no delay in the
commencement of the Extension Term or the rental obligations set forth in the
Lease.
 
6.           Standards of Design and Construction and Conditions of Tenant's
Performance. All Tenant's Work done in or upon the Premises by Tenant shall be
done according to the standards set forth in this Paragraph 6, except as the
same may be modified in the Plans approved by or on behalf of Landlord and
Tenant.
 
(a)           Tenant's Plans and all design and construction of the Tenant's
Work shall comply with all applicable statutes, ordinances, regulations, laws,
codes and industry standards, including, but not limited to, requirements of
Landlord's fire insurance underwriters.  Approval by Landlord of the Plans shall
not constitute a waiver of this requirement or assumption by Landlord of
responsibility for compliance.  Where several sets of the foregoing laws, codes
and standards must be met, the strictest shall apply where not prohibited by
another law, code or standard.
 
(b)           Tenant shall obtain, at its own cost and expense, all required
building permits and, to the extent required in connection with or as a result
of Tenant's Work when construction has been completed, shall obtain, at its own
cost and expense, an occupancy permit for the Premises, which permit shall be
delivered to Landlord.  Tenant's failure to obtain such permits shall not cause
a delay in the commencement of the Additional Term or the rental obligations set
forth under the Lease or Second Amendment.
 
(c)           Tenant's Contractors shall be licensed contractors, possessing
good labor relations, capable of performing quality workmanship and working in
harmony with Landlord's contractors and subcontractors and with other
contractors and subcontractors in the Building.
 
(d)            Landlord shall have the right, but not the obligation, to perform
on behalf of and for the account of Tenant, subject to reimbursement by Tenant,
any Tenant's  Work (i) which Landlord deems to be necessary on an emergency
basis, (ii) which pertains to structural components, building systems or the
general utility systems for the Building, (iii) which pertains to the erection
of temporary safety barricades or signs during construction, or (iv) which
pertains to patching of the Tenant's Work.
 
(e)            Tenant shall use only new, first-class materials in the Tenant's
Work, except where explicitly shown otherwise in the Plans.  Tenant shall obtain
warranties of at least one (1) year's duration from the completion of the
Tenant's Work against defects in workmanship and materials on all Tenant's Work
performed and equipment installed in the Premises as part of the Tenant's Work.
 
 
A - 3

--------------------------------------------------------------------------------

 
 
(f)            Tenant and Tenant's Contractors, in performing Tenant's Work,
shall not unreasonably interfere with other tenants and occupants of the
Building.  Tenant and Tenant's Contractors shall make all efforts and take all
steps appropriate to construction activities undertaken in a fully occupied,
first-class office building so as not to interfere with the operation of the
Building and shall, in any event, comply with all reasonable rules and
regulations existing from time to time at the Building.  Tenant and Tenant's
Contractors shall take all precautionary steps to minimize dust, noise and
construction traffic and to protect their facilities and the facilities of
others affected by the Tenant's Work and to properly police same.  Construction
equipment and materials are to be kept within the Premises, and delivery and
loading of equipment and materials shall be done at such locations and at such
time as Landlord shall direct so as not to burden the construction or operation
of the Building.  In the event that Tenant's Work may disrupt, interfere or in
any way affect another tenant's use of the Building or any portion thereof,
Landlord shall use good faith efforts to secure any approvals that may be
required of those tenants.  Notwithstanding the foregoing, Tenant and Tenant's
Contractors shall have the right to perform the Tenant's Work.
 
(g)           Landlord shall have the right to order Tenant or any of Tenant's
Contractors who materially violate the requirements imposed on Tenant or
Tenant's Contractors in performing Tenant's Work to cease Tenant's Work and
remove its equipment and employees from the Building.  No such action by
Landlord shall delay the commencement of the Lease or the rental and other
obligations therein set forth.
 
(h)            Utility costs or charges for any service (including HVAC,
hoisting or freight elevator and the like) to the Premises shall be the
responsibility of Tenant from the date Tenant commences the Tenant's Work and
shall be paid for by Tenant at Landlord's rates.  Tenant shall apply and pay for
all utility meters required.  All use of freight elevators is subject to
scheduling by Landlord.  Tenant shall arrange and pay for removal of
construction debris and shall not place debris in the Building's waste
containers.
 
(i)             Tenant shall permit access to the Premises, and the Tenant's
Work shall be subject to inspection, by Landlord and Landlord's architects,
engineers, contractors and other representatives at all times during the period
in which the Tenant's Work is being constructed and installed and following
completion of the Tenant's Work.
 
(j)             Tenant shall proceed with the Tenant's Work expeditiously,
continuously and efficiently, and shall complete the same at any time during the
Additional Term, but on or before December 31, 2014, and Landlord shall use
reasonable commercial efforts to assist Tenant with the completion of the
Tenant's Work on or before said date.  Tenant shall notify Landlord upon
completion of the Tenant's Work and shall furnish Landlord with such further
documentation as may be necessary under Paragraph 8 below.
 
 
A - 4

--------------------------------------------------------------------------------

 
 
(k)            Tenant shall have no authority to deviate from the Plans (to the
extent required), unless: (i) such deviation meets the requirements set forth in
Paragraph 5 above; or (ii) such deviations have been authorized by Landlord or
its designated representative in writing.  Tenant shall furnish to Landlord
"as-built" drawings of the Tenant's Work within ten (10) days after completion
of the Tenant's Work.
 
(l)             Landlord shall have the right to run utility lines, pipes,
conduits, duct work and component parts of all mechanical and electrical systems
where necessary or desirable through the Premises, to repair, alter, replace or
remove the same, and to require Tenant to install and maintain proper access
panels thereto.
 
(m)           Tenant shall impose on and enforce all applicable terms of this
Work  Letter against Tenant's Contractors.
 
7.             Insurance and Indemnification.
 
(a)           Tenant covenants and agrees to secure and maintain, at all times
before, during and after completion of the Tenant's Work (and through the Lease
Term), insurance of the types and amounts set forth in Article 17 of the
Original Lease.  Tenant further covenants and agrees to insure the Tenant's Work
for the full replacement value thereof, in accordance with Article 11 and
Article 17 of the Original Lease.  Tenant's insurance shall include Tenant's
Contractors and Tenant shall require Tenant's Contractors to secure, pay for and
maintain during the continuance of the construction within the Building or the
Premises, insurance of the types and amounts set forth in Article 17 of the
Original Lease.
 
(b)           Without limitation of the indemnification provisions contained in
the Lease, to the fullest extent permitted by law, Tenant agrees to indemnify,
protect, defend and hold harmless Landlord, Landlord's contractors and
Landlord's architects and their respective partners, directors, officers,
employees and agents, from and against all claims, liabilities, losses, damages
and expenses of whatever nature arising out of or in connection with the
Tenant's Work or the entry of Tenant or Tenant's Contractors into the Building
and the Premises, including, without limitation, mechanics' liens or the cost of
any repairs to the Premises or Building necessitated by activities of Tenant or
Tenant's Contractors and death of or bodily injury to persons or damage to the
property of Tenant, Tenant's Contractors and their respective employees, agents,
invitees or licensees or others, except for such claims, liabilities, losses,
damages and expenses solely caused by the gross negligence or willful misconduct
of Landlord, its employees, agents or contractors.  It is understood and agreed
that the foregoing indemnity shall be in addition to the insurance requirements
set forth above and shall not be in discharge of or in substitution for same or
any other indemnity or insurance provision of the Lease.
 
 
A - 5

--------------------------------------------------------------------------------

 
 
8.             Landlord's Contribution; Excess Amounts.
 
(a)           In connection with the Tenant's Work, provided that Tenant
complies with all of the requirements of this Section 8 and Tenant is not in
default hereunder or under the Lease, Landlord shall contribute a maximum amount
("Landlord's Contribution") of Fifty Thousand and No/100 Dollars ($50,000.00),
as Landlord's share of the cost of the Tenant's Work incurred by Tenant.  Tenant
acknowledges and agrees that if the funds constituting Landlord's Contribution
have not been requested and utilized by Tenant as part of Tenant's Work on or
prior to December 31, 2014, no further amounts shall be payable and/or available
to Tenant as part of Landlord's Contribution.
 
(b)           Periodically after completion of a portion of the Tenant's Work,
Tenant may submit to Landlord a payment request for costs of the Tenant's Work
(the "Payment Request").  The Payment Request shall include: (i) all
applications for payment to Tenant's Architect and certificates of payment
issued by Tenant's Architect; and (ii) copies of the AIA documents G702tm-1992
and G703tm-1992 received or issued for each application for payment made by
Tenant's Contractors.
 
(c)           Within fifteen (15) days of receiving a Payment Request from
Tenant, Landlord shall pay such requested amount.
 
(d)           Upon written request by Landlord, at no expense to Landlord,
Tenant shall furnish Landlord with legible copies or originals of any records of
Tenant or Tenant's Contractors regarding the Tenant's Work, including the
progress thereof and payments made therefor, which request shall not delay the
payments required by Landlord under subsections (c) and (d) above.  Tenant shall
accommodate such requests in a timely manner.
 
(e)           Upon completion of the Tenant's Work, Tenant shall furnish
Landlord with final waivers of liens and contractors' affidavits, in such form
as may be required by Landlord, from all parties performing labor or supplying
materials or services in connection with the Tenant's Work showing that all of
said parties have been compensated in full and waiving all liens in connection
with the Premises and Building.  Tenant shall submit to Landlord a detailed
breakdown of Tenant's total construction costs, together with such evidence of
payment as is reasonably satisfactory to Landlord.  Within fifteen (15) days of
Landlord's receipt of such documentation and waivers as described herein,
Landlord shall pay to Tenant the Retainage.
 
9.             Miscellaneous.
 
(a)           Except as expressly set forth herein, in the Second Amendment or
in the Lease, Landlord has no agreement with Tenant and has no obligation to do
any Tenant's Work with respect to the Premises.
 
(b)           Time is of the essence under this Work Letter.
 
(c)            If Tenant fails to make any payment relating to the Tenant's Work
as required hereunder, Landlord, at its option, may complete the Tenant's Work
pursuant to the approved Plans and continue to hold Tenant liable for the costs
thereof and all other costs due to Landlord.  Tenant's failure to pay any
amounts owed by Tenant hereunder when due or Tenant's failure to perform its
obligations hereunder shall also constitute a default under the Lease, and
Landlord shall have all the rights and remedies granted to Landlord under the
Lease for nonpayment of any amounts owed thereunder or failure by Tenant to
perform its obligations thereunder.
 
 
A - 6

--------------------------------------------------------------------------------

 
 
(d)           Notices under this Work Letter shall be given in the same manner
as under the Lease.
 
(e)           The liability of Landlord hereunder or under any amendment hereto
or anyinstrument or document executed in connection herewith (including,
withoutlimitation, the Lease) shall be limited to and enforceable solely against
Landlord'sinterest in the Building.
 
(f)           The headings set forth herein are for convenience only.
 
(g)           Except as set forth in the Second Amendment, this Work Letter sets
forth the entire agreement of Tenant and Landlord regarding the Tenant's
Work.  This Work Letter may only be amended if in writing and duly executed by
both Landlord and Tenant.
 
 
A - 7

--------------------------------------------------------------------------------